                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF INDIANA
                                    INDIANAPOLIS DIVISION

SHAQUILLE HOLLINGSWORTH,                            )
                                                    )
                                Plaintiff,          )
                                                    )
                           v.                       )       No. 1:19-cv-03806-TWP-DML
                                                    )
DANIEL KEPLER, et al.                               )
                                                    )
                                Defendants.         )


              Order Dismissing Action and Directing Entry of Final Judgment

        In the Order of September 11, 2019, the plaintiff’s complaint was dismissed as malicious

because he had previously filed a complaint raising the same claims against the same defendants.

Dkt. 3. The plaintiff was directed to show cause why this action should not be dismissed and given

an extension of time to do so. Dkt. 3, dkt. 8. The time has passed and he has not responded.

Accordingly, this action is now dismissed as malicious as explained in the Order of September 11,

2019.

        Judgment consistent with this Entry shall now issue. This dismissal counts as a “strike”

pursuant to 28 U.S.C. § 1915(g). If the plaintiff accumulates three such “strikes,” he will not be

permitted to proceed in forma pauperis in future cases unless he is under imminent danger of

serious physical injury.

IT IS SO ORDERED.

Date: 12/3/2019
Distribution:

SHAQUILLE HOLLINGSWORTH
200696
PUTNAMVILLE - CF
PUTNAMVILLE CORRECTIONAL FACILITY
Inmate Mail/Parcels
1946 West U.S. Hwy 40
Greencastle, IN 46135
